Mr. Justice Paxson
delivered the opinion of the court, March 7th, 1887.
The plaintiff below was injured bv an explosion of gas in the mine where he was working, and brought this suit against the mine owners to recover compensation for the injuries thus received.
Under the instructions of the court the jury found a verdict in favor of the plaintiff. It seems difficult to understand how they reached this result in view of the answer of the court to defendant’s points, most of which were affirmed without qualification. The first point, however, was refused. It was, “ that under all the evidence in this ease the plaintiff is not entitled to recover.”
It was alleged, on the part of the plaintiff, that the defendants did not furnish proper ventilation for the mine, and if we are to measure their responsibility by the results, we would have little difficulty in arriving at such a conclusion.
It has been held in a number of recent cases that the mine *368owners are not responsible for the negligence of their mining boss: Reese v. Biddle, 112 Penna.; Waddell v. Simoson, Id., 567. Reasonable care must be exercised in selecting a competent person for such position, but when such care has. been exercised the cases are clear that the company employing him is not liable for his negligence. This results necessarily from the Act of April 28th, 1877, P. L., 58,-which imposes upon the company the duty of providing a mining boss. This Act was passed, as its title shows, to protect the health and safety of the persons employed in the bituminous coal mines, and is a wise and just measure. The one great danger of such mining operations has always been the accumulation of foul air and gases, and it was to avoid this and secure 'proper ventilation that the fifth section of the Act requires the mine owner, no-lens volens, “ to employ a competent and practical inside overseer to be called a mining boss,” etc. The section then proceeds to define his duties, the principal of which is to see that the mine is kept properly ventilated. The mining boss is therefore a creature of the legislature, selected by the mine owner in obedience to the command of the law, and in the interest and for the protection of the miners themselves. It has therefore been properly held that where the mine owners have • exercised reasonable care in the selection of a competent mining boss, they are not liable for injuries resulting from his negligence. His co-employees take the risk of his negligence, precisely as in other cases. If he is incompetent or careless, they can at once discover it and notify the superintendent, while the owners, with every wish to protect the miners,have no such opportunities of information. It is very plain, as was held in Waddell v. Simoson, supra, that the operator of a coal mine fulfills the measure of his duty to his employees if he commits his work to careful and skillful bosses and superintendents, who conduct the same to the best of their skill and ability. More than this he cannot do, and with such duty performed, whatever of risk or danger remains must rest upon the miners themselves. Their work is always hazardous with the best appliances and the highest degree of care. Their own safety requires that in measuring responsibility for accidents care should be taken to determine it justly, with due regard to the respective rights and duties of the parties, employers and employed.
If the explosion by which the plaintiff was injured was the result of negligence, it was the negligence of the mining boss. The ventilation of the mine was his especial duty, made so by the express language of the Act of Assembly. At the time of his injury the plaintiff was driving a flat-heading from the slope and had driven it about 350 feet. It was alleged that *369there was no way of getting air to this place where he was working except what might be produced from the burning of his torch or the passage of a mule wagon. The explosion was caused by the open lamp of the plaintiff coming in contact with the “ black damp ” that had accumulated in the mine. It was alleged that no examination of the mine was regularly made with a safety lamp, and that no proper measurements were made of the air currents. If we regard these allegations as established by the verdict, it only proves the mining boss to have been negligent, of which fact the miners themselves had ample means of knowledge, while the owners had none.
The first specification of error is sustained. This renders a discussion of the others unnecessary.
Judgment reversed.